             Case 1:20-cv-03325-AT Document 30 Filed 05/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
Andrew Yang, Jonathan Herzog, Hellen Suh, Brian Vogel,
Shlomo Small, Alison Hwang, Kristen Medeiros and Dr.
Roger Green, individually and on behalf of all others similarly
situated,

                           Plaintiffs,

     -and-                                                            20-cv-03325 (AT)


 George Albro, Jay Bellanca, Traci Strickland, Emily                PLAINTIFF-INTERVENOR’S NOTICE
 Adams, Nestor Medina, Simran Nanda, Kathryn Levy,                  OF MOTION FOR INJUNCTIVE RELIEF
 Joshua Sauberman, Cari Gardner, Stephen Carpineta, Ting
 Barrow, Penny Mintz, and Nancy de Delva,

                           Proposed Plaintiff-Intervenors,

     -against-

 Douglass Kellner, in his official capacity, Andrew Spano, in his
 official capacity, and the New York State Board of Elections,
                             Defendants.



         PLEASE TAKE NOTICE that, upon the annexed Memorandum of Law dated May 1, 2020

in Support of Plaintiff-Intervenor’s Motion for Intervention; Complaint in Intervention;

Memorandum of Law dated May 1, 2020 in support of Plaintiffs’ Emergency Application to

Invalidate New York Election Law § 2-122-a (13) and Reinstate the New York Democratic

Presidential Primary; and Exhibits referenced therein; and all of the prior pleadings and proceedings

had herein, Plaintiff-Intervenors George Albro, Jay Bellanca, Traci Strickland, Emily Adams, Nestor

Medina, Simran Nanda, Kathryn Levy, Joshua Sauberman, Cari Gardner, Stephen Carpineta, Ting

Barrow, Penny Mintz, and Nancy de Delva , will move this Court, before the Honorable Analisa

Torres, United States District Judge, at the United States Courthouse for the Southern District of

New York, located at 500 Pearl Street, New York, New York, 10007, on a date and time that is

convenient for the Court, for an Order granting Plaintiff-Intervenor’s request for an order directing
           Case 1:20-cv-03325-AT Document 30 Filed 05/02/20 Page 2 of 2



Defendants to reinstate the Presidential Primary, and restoring Intervenor-Plaintiffs to the ballot, on

a date in June or July to be selected by this Court, and further directing that to protect voters from

COVID-19, that all voting take place by mail-in ballot; and other relief requested in their annexed

Complaint in Intervention.



DATED:          May 1, 2020
                New York, NY
                                                                  /s/
                                                          _________________
                                                          Elena L. Cohen
                                                          J. Remy Green
                                                          Jonathan Wallace, of counsel
                                                          COHEN&GREEN P.L.L.C.
                                                          1639 Centre Street, Suite 216
                                                          Ridgewood, New York 11385
                                                          (929) 888.9480 (telephone)
                                                          (929) 888.9457 (facsimile)
                                                          elena@femmelaw.com

                                                          Arthur Z. Schwartz
                                                          ADVOCATES FOR JUSTICE

                                                          Attorneys for Proposed Plaintiff-Intervenors
